Citation Nr: 1635243	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right arm disability.


REPRESENTATION

Appellant represented by:	Sean D. Cuddigan, Attorney at Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to December 1969.

These matters came before the Board of Veterans' Appeals (Board) on appeal of two separate rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  A September 2011 RO decision denied the Veteran's claims of service connection for a right hip condition and right leg condition.  An April 2014 RO decision denied the Veteran's claim of service connection for a right arm condition.  

In July 2015, the Board remanded the appeal for additional evidentiary development.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his diagnosed clear cell chondrosarcoma (bone cancer) and resulting residuals of the right hip, leg, and arm is due to exposure to radiofrequency/microwave radiation.  Specifically, the Veteran asserts that he was exposed to radiofrequency and microwave radiation from the Hawk surface to air radar system for approximately 2.5 years.  Additionally, the Veteran contends that a soldier negligently fired a high acquisition pulse radar at him.

In its July 2015 Remand, the Board directed the AOJ to afford the Veteran with a medical examination with regards to his claims of service connection for a right hip and right leg conditions.  The Board noted that the Veteran has a current disability, and lay evidence of record asserts a competent basis for his in-service injury.  While both STR's and personnel records fail to show any in-service incidents, the Board found that the Veteran is both competent and credible to attest to the circumstances of his injuries during service.  Additionally, the Board noted that the Veteran's military occupational specialty (MOS) was hawk-missile-crewman, his personnel file indicates that he worked extensively operating and maintaining such equipment, which includes a radar for tracking.  The Board also found that the evidence of record also shows a potential/plausible relationship between the Veteran's claimed in-service incident, his potential radiation exposure, and his resulting hip condition.  Specifically, the Veteran has provided ample medical publications and articles regarding exposure and development of cancer, as well as his own lay statements. 

On October 2015 VA examination, the examiner rendered a negative opinion, reasoning that clear cell chondrosarcoma is a rare condition and there is currently no known connection to exposure to microwaves as reported by the Veteran.  According to the examiner, chondrosarcomas in general do not have a known cause currently.  The examiner indicated that there was supporting evidence of this connection noted in the records, but noted that the article titled "Radiofrequency/Microwave Radiation Biological Effects and Safety Standards-A Review" stated that the carcinogenic effects of exposure to radio frequency/microwave radiation are not well known.  The examiner also noted that the article titled "Long Term Exposure to Microwave Radiation Provokes Cancer Growth: Evidence from Radar and Mobile Communication Systems" studied long term exposure to low intensity radar as opposed to a one time exposure.

This opinion is inadequate because it appears to be based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The examiner indicated that the Veteran's exposure to radar was a "one time exposure," but the competent and credible lay evidence reflects that the Veteran was exposed to high radiofrequency and microwave radiation from the Hawk surface to air radar system for approximately 2.5 years.   This contention is particularly important in light of the findings of the second article cited by the examiner.  Specifically, the article notes that "even a year of operation of a powerful base transmitting station for mobile communication reportedly resulted in a dramatic increase of cancer incidence among population living nearby."  Accordingly, the examination is inadequate and a new examination is warranted.

Regarding the Veteran's claim for right arm condition, the Board's July 2015 Remand instructed the AOJ to issue the Veteran a statement of the case.  The AOJ complied with the Board's instructions and issued a statement of the case in February 2016.  The Veteran filed a timely substantive appeal and this issue is therefore before the Board.  Given that the issues relating to the right arm are similar to those relating to the right hip and leg, an examination should be conducted and opinion obtained with regard to the nature and etiology of any current right arm disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA physician to address the etiology of any right arm, hip, and leg disabilities, to include residuals of clear cell chondrosarcoma.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner.

The examiner should first identify all disabilities of the right hip, right leg, and right arm to include those that the Veteran has had in the past.  Then, as to any such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability is related to exposure to radiation in service. 

The examiner's attention is specifically called to the Veteran's lay assertions that:  a) he had 2.5 years of exposure to high radiofrequency and microwave radiation from the Hawk surface to air radar system; and b) the right side of his body was hit by a high intensity radar beam during service.  The examiner is advised that the Board finds the Veteran's lay contentions of that incident to be credible, i.e., the exposure was not a one-time exposure but lasted a period of approximately 2.5 years. 

The examiner must review all medical and lay evidence associated with the claims file, as well as the articles submitted by the Veteran.  A complete rationale for any opinion should be included in the examination report.

2.  After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If any claim remains denied the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




